Title: Benjamin Lincoln[?] to Virginia Delegates, 14 December[?] 1781
From: Lincoln, Benjamin
To: Virginia Delegates


The Hon. Delegates in Congress from Virginia
Philadelphia, 14 Dec. 1781[?]
What were the principal exports before the war from your State? How many pounds of cotton will the labor of one man produce in one year? Is your climate friendly to the groath of sheep, how much wool will each bear in a year & of what quality? What is the present appearance of your lead mine, will it probably produce a supply for the continent? Have you any copper mines? What quantity of saltpetre have you ever made & what quantity could probably [be] made in a year & have you any powder mills? Is your soil friendly to the groath of flax & hemp?